991 A.2d 567 (2010)
295 Conn. 924
Gregory JOHNSON
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided April 7, 2010.
Matthew J. Collins, special public defender, in support of the petition.
Nancy L. Chupak, senior assistant state's attorney, in opposition.
The petitioner Gregory Johnson's petition for certification for appeal from the *568 Appellate Court, 119 Conn.App. 904, 989 A.2d 138 (2010), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.